STOKER, Judge.
For the reasons stated in the companion case of Hardy v. State of Louisiana, Department of Highways, 404 So.2d 981 (La.App. 3rd Cir. 1981), in which a separate opinion is being rendered this date, the judgment of the trial court in this case is affirmed in all respects except as to its holding relative to the City of Natchitoches and Hartford Accident and Indemnity Company. As to them the judgment of the trial court is reversed. The City of Natchitoches and Hartford Accident and Indemnity Company are now cast in judgment in solido with the State of Louisiana, Department of Transportation and Development, and the judgment is amended accordingly.
The relief sought in this action being the same relief sought through an intervention by Liberty Mutual Insurance Company in Hardy v. State of Louisiana, Department of Highways, supra, we make our disposition of the claim of Liberty Mutual Insurance Company in this separate case rather than in the companion case, it being understood *995and decreed that Liberty Mutual Insurance Company is entitled to only one recovery.1
The cost of the appeal in this case is assessed one-half to the State and one-half to the City of Natchitoches and Hartford Accident and Indemnity Company.
REVERSED IN PART AND AMENDED; AFFIRMED AS AMENDED.

. The trial court’s reasons for judgment address all claims in a single opinion bearing the captions of all the consolidated cases. The original judgment in favor of Liberty Mutual Insurance Company appears at transcript page 922 under the caption of the Hardy case and is dated September 26, 1980. After a remand from this court an amended judgment in this case was rendered and signed on May 22, 1981, dismissing all demands including incidental demands against the City of Natchitoches and Hartford Accident and Indemnity Company. Liberty Mutual entered appeals in the Hardy case and this case.